Citation Nr: 0601182	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  01-01 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an increased rating for gastroesophageal 
reflux disease, currently rated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to 
December 1983; from January 1985 to February 1986; from April 
18, 1987 to April 25, 1987; and from December 1990 to January 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
an acquired psychiatric disorder and granted service 
connection for gastroesophageal reflux disease, rated as 
noncompensable (0 percent).

In a June 2005 rating decision, the RO increased the rating 
for gastroesophageal reflux disease to 10 percent.

In September 2005, the veteran appeared before the 
undersigned Veterans Law Judge at a travel board hearing held 
at the RO in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With respect to the veteran's claim for an increased rating 
for gastroesophageal reflux, the veteran testified at a 
September 2005 travel board hearing that he saw a private 
doctor on a weekly basis for his stomach problems and that he 
had provided the records from that doctor to the Daytona VA 
outpatient clinic.  None of those reports are in the 
veteran's claim file.  Additionally, the veteran's 
representative requested that records of VA treatment 
subsequent to January 2005 be associated with the claim file.

With respect to the veteran's claim for service connection 
for a psychiatric disorder, the Board notes that the clinical 
notes of record variously characterize the veteran's 
psychiatric disorder as PTSD, depression, and anxiety 
disorder, and that the veteran has not been afforded a 
compensation examination for a psychiatric disorder.  There 
is ample competent evidence of record that the veteran has 
symptoms of a psychiatric disability that may be associated 
with the veteran's active service, but there is insufficient 
evidence to make a determination as to what that psychiatric 
disability is, or whether it is related to active service.

Accordingly, this case is REMANDED for the following action:

1.	All VA treatment records from the 
Daytona
outpatient clinic from January 2005 to 
the present should be obtained.

2.  The veteran should be requested to 
provide the names and addresses of all 
health care providers who have treated 
him for his stomach problems and, after 
obtaining signed releases from the 
veteran, copies of the records of 
treatment by those health care providers 
should be obtained.

3.  The veteran should then be scheduled 
for a VA examination to determine the 
current manifestations of his service-
connected gastroesophageal reflux 
disability.  The claim file, including 
all newly obtained treatment records, 
must be made available to the medical 
specialist in conjunction with the 
examination.  All symptoms reported by 
the veteran and all objective 
manifestations of his stomach disorder 
should be listed in the examination 
report.

The physician should not limit the 
assessment of the veteran's disability to 
the criteria of Diagnostic Code 7346 
under which the veteran is currently 
rated, but should assess the disability 
under any other applicable diagnostic 
code as well.  

In any event, the physician must provide 
opinions and conclusions supported by a 
written rationale, to include at a 
minimum, whether the veteran has 
dysphagia, pyrosis, regurgitation, 
substernal or arm or shoulder pain, 
vomiting, material weight loss, 
hematemesis or melena with moderate 
anemia, or other symptom combinations 
productive of impairment of health.

4.  The veteran should be scheduled for a 
VA mental disorders examination.  The 
claim file must be made available to the 
examiner in conjunction with the 
examination.

The examiner must provide opinions and 
conclusions supported by a written 
rationale, to include a clear diagnosis 
of any specific mental disorders found on 
examination, in accordance with the 
nomenclature set forth in the Diagnostic 
and Statistical Manual of Mental 
Disorders, Fourth Edition, of the 
American Psychiatric Association (DSM-
IV).

If any mental disorders are identified, 
the examiner must provide an opinion as 
to whether any such disorders are related 
to the veteran's active service.

5.  After ensuring that all requested 
development has been accomplished in 
accordance with the above instructions, 
the claim should be readjudicated.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded an appropriate time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

